This is a claim for compensation for injuries received by claimant while performing his duties as a guard at the Illinois State penitentiary at Joliet on July 4th, 1921. On the morning of said day he had charge of the dining room where the prisoners at that time were eating breakfast. It appears at that time a negro convict attacked another negro convict with a knife. The claimant attempted to separate the convicts and during the altercating the claimant was cut on the head commencing at a point near the upper part of the right temple, thence directly over the right eye through the base of the claimant’s nose and over his left upper lip and cut him also three or four other places in the vicinity of the right temple. As a result of such injuries claimant suffered pain for a considerable period of time and it further appears that the claimant’s nose had been disorganized. The State has demurrer to this claim and it is the opinion of this Court that the demurrer should be sustained as a matter of law. This position has been taken by this Court in this line of cases.- However it has also been the practice of this Court to recognize claims of this character from the view point of equity and social justice believing that the claimant was engaged in a hazardous occupation in behalf of the State of Illinois. It is therefore recommended by this Court that the sum of one thousand dollars be allowed by the State of Illinois and paid to the said claimant, Frank L. Kness.